DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of the Application
Claims 1-20 are pending.
Election/Restrictions


Applicant's election with traverse of Group I, claims 1-17, directed to a process in the reply filed on 04/18/2022 is acknowledged. The election was made with traverse.
Pursuant to Applicant’s arguments, restriction as set forth in office action dated 04/18/2022 is hereby withdrawn.
Claims 1-20 are under current examination.
Claim Rejections - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 5-6 and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 5-6 and 18-20 are indefinite as claims 5 and 18 recites “the precursor solution”, which lacks antecedent basis.
Since the dependent claims 6 and 19-20 doesn’t cure above deficiency, these claims are also indefinite. 
Appropriate correction required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10, 12 and 14-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Soranyel (Journal of Materials Chemistry A; 2015, 3, 14039-14045; as provided by the applicant on IDS dated 12/29/2020) as evidenced by Schmidt (Journal of the American Chemical Society; 2014, 136, 850-853; along with the supporting information).
Soranyel discloses synthesis of perovskite of formula (CnH2n+1NH3)2PBX4, wherein X-Br or I, wherein R=R’=hexyl, octyl or octadecyl using the same procedure published by same group, Schmidt (entire article; especially the supporting information page S2) , wherein the method comprises making a liquid using first polar liquid DMF with a metal halide (called as first as it is premade before contacting with any cation); making a second liquid by contacting the precursor cations hexyl ammonium or octyl ammonium or octadecyl ammonium along with non-polar organic liquid, octadecene (which comprises hexane) (containing two cations), and combining two liquids to form  the precursor solution followed by contacting the solution with acetone, the second polar organic solvent to form the perovskite (entire article; especially 14040-14041).
With regard to limitations of results of the process, such as yields, structure of perovskites, PLQE-since the cited prior art teaches same process as in the instant claims, the result of the same is expected to be same whether realized by the cited prior art or not. Thus, the cited prior art reads on all imitations of the instant claims 1-10, 12 and 14-20.
 Since the cited prior art reads on all the limitations of the instant claims 1-10, 12 and 14-20, these claims are anticipated. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-12 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Soranyel (Journal of Materials Chemistry A; 2015, 3, 14039-14045; as provided by the applicant on IDS dated 12/29/2020) as evidenced by Schmidt (Journal of the American Chemical Society; 2014, 136, 850-853; along with the supporting information).
Determining the scope and contents of the prior art
Soranyel discloses synthesis of perovskite of formula (CnH2n+1NH3)2PBX4, wherein X-Br or I, wherein R=R’=hexyl, octyl or octadecyl using the same procedure published by same group, Schmidt (entire article; especially the supporting information page S2) , wherein the method comprises making a liquid using first polar liquid DMF with a metal halide (called as first as it is premade before contacting with any cation); making a second liquid by contacting the precursor cations hexyl ammonium or octyl ammonium or octadecyl ammonium along with non-polar organic liquid, octadecene (which comprises hexane) (containing two cations), and combining two liquids to form  the precursor solution followed by contacting the solution with acetone, the second polar organic solvent to form the perovskite (entire article; especially 14040-14041).
With regard to limitations of results of the process, such as yields, structure of perovskites, PLQE-since the cited prior art teaches same process as in the instant claims, the result of the same is expected to be same whether realized by the cited prior art or not. Thus, the cited prior art reads on all imitations of the instant claims 1-10, 12 and 14-20.
Ascertaining the differences between the prior art and the claims at issue
Soranyel discloses synthesis of perovskite using both R and R’ cations same of formula (CnH2n+1NH3)2PBX4, wherein X-Br or I, wherein R=R’=hexyl, octyl or octadecyl using the same procedure as in the instant claims, and thus fails to teach the process when R and R’ are different. 
Resolving the level of ordinary skill in the pertinent art
With regard to the above difference, Since Soranyel discloses synthesis of perovskite using hexyl, octyl or octadecyl ammonium cation, it would have been prima facie obvious to a person of ordinary skill in the art that the synthesis may be carried out by mixture of these ammonium cation, absent any evidence to the contrary. 
Based on the above established facts, it appears that the teachings of above cited prior art read applicants’ process.  
Therefore, all the claimed elements were known in the prior art and one skilled person in the art could have combined the elements as claimed by known methods, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. 
Considering objective evidence present in the application indicating obviousness or nonobviousness
To establish a prima facie case of obviousness, three basic criteria must be met: (1) the prior art reference must teach or suggest all the claim limitations; (2) there must be some suggestion or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings; and (3) there must be a reasonable expectation of success; and (MPEP § 2143).
In this case, Soranyel discloses synthesis of perovskite using both R and R’ cations same of formula (CnH2n+1NH3)2PBX4, wherein X-Br or I, wherein R=R’=hexyl, octyl or octadecyl using the same procedure as in the instant claims.   
In KSR International Vo. V. Teleflex Inc., 82 USPQ2d (U.S. 2007), the Supreme Court particularly emphasized “the need for caution in granting a patent based on a combination of elements found in the prior art,” (Id. At 1395) and discussed circumstances in which a patent might be determined to be obvious.  Importantly, the Supreme Court reaffirmed principles based on its precedent that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” (Id. At 1395).  See MPEP 2143 -  Examples of Basic Requirements of a Prima Facie Case of Obviousness [R-9].
In this case at least prong (E)    “Obvious to try”  –  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success would apply.  
The rationale to support a conclusion that the claim would have been obvious is that “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103.”KSR, 550 U.S. at ___, 82 USPQ2d at 1397. If any of these findings cannot be made, then this rationale cannot be used to support a conclusion that the claim would have been obvious to one of ordinary skill in the art.  Further, there is a reasonable expectation of success that perovskite may be made from the same ammonium cation or a mixture of cations and can be made by the above cited prior art. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention by taking the advantage of the teaching of the above cited references and to make the instantly claimed process with a reasonable expectation of success.  Modifying such parameters is prima facie obvious because an ordinary artisan would be motivated to develop an alternative process for economic reasons or convenient purposes from a known individual reaction steps, and to arrive applicants process with a reasonable expectation of success, since it is within the scope to modify the process through a routine experimentation. 
Allowable subject Matter
Claim 13, present allowable subject matter over the prior art on record.
Objection
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
No Claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PANCHAM BAKSHI whose telephone number is (571)270-3463. The examiner can normally be reached M-Thu 7-4.30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-2720627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PANCHAM BAKSHI/Primary Examiner, Art Unit 1623